DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uezawa (2013/0233939) (hereinafter Uezawa).
Regarding Claim 1, Uezawa teaches a liquid ejecting head (100, Figs. 3-4) comprising: a plurality of individual flow paths (161, 162, Fig. 4), each of which has a pressure chamber (121, 122, Fig. 4) an communicates with a nozzle (131, 132, Fig. 4) that ejects a liquid in a first axis direction [Paragraphs 0037-0038]; and a first common liquid chamber (171, Fig. 4) coupled to the plurality of individual flow paths (161, 162), wherein when viewed in the first axis direction, the plurality of individual flow paths (161, 162) are arranged in parallel along a second axis direction orthogonal to a first axis 

Regarding Claim 2, Uezawa teaches the liquid ejecting head (100), wherein the pressure chamber (121) in the first individual flow path (161) does not overlap the second individual flow path (162) when viewed in the second axis direction [Paragraphs 0037-0041].
Allowable Subject Matter
Claims 3-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reason for the allowance of claims 3-5 is the inclusion of the limitation of a liquid ejecting head that includes a first individual flow path includes a second local flow path overlaps a second individual flow path when viewed in a second axis direction.  It is these limitations found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.

The primary reason for the allowance of claim(s) 7 is the inclusion of the limitation of a liquid ejecting head that includes wherein a first local flow path of a first individual flow path partially overlaps the second individual flow path when viewed in the first axis direction.  It is this limitation found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
The primary reason for the allowance of claim(s) 8 the inclusion of the limitation of a liquid ejecting head that includes wherein a second individual flow path includes a third local flow path, and the third local flow path does not overlap a first individual flow path when viewed in the second axis direction.  It is this limitation found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
The primary reason for the allowance of claim(s) 10 is the inclusion of the limitation of a liquid ejecting head that includes wherein a second individual flow path includes a fourth local flow path that overlaps the first individual flow path when viewed in the second direction.  It is this limitation found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA SOLOMON whose telephone number is (571)272-1701. The examiner can normally be reached Monday - Friday, 9:30am -6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-2663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/LISA SOLOMON/Primary Examiner, Art Unit 2853